People v Childress (2017 NY Slip Op 04135)





People v Childress


2017 NY Slip Op 04135


Decided on May 24, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2015-03381
 (Ind. No. 1807/14)

[*1]The People of the State of New York, respondent, 
vRoshawn Childress, appellant.


Laurette D. Mulry, Riverhead, NY (Kirk R. Brandt of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Lauren Tan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Camacho, J.), rendered March 26, 2015, convicting him of criminal possession of stolen property in the fourth degree and criminal possession of stolen property in the fifth degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant's guilt of criminal possession of stolen property in the fourth degree, and two counts of criminal possession of stolen property in the fifth degree (see Penal Law §§ 165.40, 165.45[4]; People v Cintron, 95 NY2d 329; People v Zorcik, 67 NY2d 670; People v Carter, 19 NY2d 967; People v Brown, 75 AD3d 515; People v Holder, 189 AD2d 783; People v Supino, 64 AD2d 720). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15[5]).
The defendant's remaining contention is without merit.
MASTRO, J.P., SGROI, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court